   UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF KENTUCKY
         PADUCAH DIVISION
CRIMINAL ACTION NO. 5:16-CR-00020-TBR




           UNITED STATES

                   v.


     JEFFREY DESMOND CARTER




        JURY INSTRUCTIONS




               Page 1 of 63
                                     INSTRUCTION NO. 1

                                           Introduction

       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crimes that the defendant

is accused of committing. Then I will explain some rules that you must use in evaluating particular

testimony and evidence. And last, I will explain the rules that you must follow during your

deliberations in the jury room, and the possible verdicts that you may return. Please listen very

carefully to everything I say.

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.



                                           Page 2 of 63
                                      INSTRUCTION NO. 2

             Presumption of Innocence, Burden of Proof, and Reasonable Doubt

        As you know, the defendant has pleaded not guilty to the crimes charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crimes he is accused of committing. It does not even raise any suspicion

of guilt.

        Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless the

government presents evidence here in court that overcomes the presumption, and convinces you

beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

        The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence, or

the nature of the evidence.

        Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.



                                             Page 3 of 63
                                     INSTRUCTION NO. 3

                                        Evidence Defined

        You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

        The evidence in this case includes only what the witnesses said while they were testifying

under oath and the exhibits that I allowed into evidence.

        Nothing else is evidence. The lawyers’ statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

        Make your decision based only on the evidence, as I have defined it here, and nothing

else.




                                            Page 4 of 63
                                     INSTRUCTION NO. 4

                                   Consideration of Evidence

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free

to reach that conclusion.




                                           Page 5 of 63
                                     INSTRUCTION NO. 5

                              Direct and Circumstantial Evidence

       Now, some of you may have heard the terms “direct evidence” and “circumstantial

evidence.”

       Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

       Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

raining.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                           Page 6 of 63
                                    INSTRUCTION NO. 6

                                    Credibility of Witnesses

       Another part of your job as jurors is to decide how credible or believable each witness was.

This is your job, not mine. It is up to you to decide if a witness’s testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

       Use your common sense and your everyday experience in dealing with other people. And

then decide what testimony you believe, and how much weight you think it deserves.




                                          Page 7 of 63
                                      INSTRUCTION NO. 7

                                      Number of Witnesses

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                          Page 8 of 63
                                   INSTRUCTION NO. 8

                                        “On or About”

       (1) Next, I want to say a word about the dates mentioned in the indictment.

       (2) The indictment charges that the crimes happened "on or about" certain dates. The

government does not have to prove that the crimes happened on those exact dates. But the

government must prove that the crimes happened reasonably close to those dates.




                                         Page 9 of 63
                                      INSTRUCTION NO. 9

                                             Objections

       There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crimes charged.

       The parties for both sides may have objected to some of the things that were said or done

during the trial. Do not hold that against either side. The parties have a duty to object whenever

they think that something is not permitted by the rules of evidence. Those rules are designed to

make sure that both sides receive a fair trial.

       And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.




                                            Page 10 of 63
                                     INSTRUCTION NO. 10

                                  Introduction of the Elements

       That concludes the part of my instructions explaining your duties and the general rules that

apply in every criminal case. In a moment, I will explain the elements of the crimes that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the particular

crimes charged in the indictment. Your job is limited to deciding whether the government has

proved the crimes charged.




                                           Page 11 of 63
                                    INSTRUCTION NO. 11

Elements of Counts 1, 10, 12-22, and 24: Production of Child Pornography under 18 U.S.C.

                                      § 2251(a) and 2251(e)

       (1) Counts 1, 10, 12-22, and 24 of the indictment charge the defendant with using a minor

to engage in sexually explicit conduct to produce a visual depiction. For you to find the defendant

guilty of these crimes, you must find that the government has proved each and every one of the

following elements beyond a reasonable doubt:

               (A) First: That the defendant employed, used, persuaded, induced, enticed, or

               coerced a minor to engage in sexually explicit conduct for the purpose of producing

               a visual depiction of that conduct.

               (B) Second:

                      (i) That the visual depiction was produced or transmitted using materials

                      that were mailed, shipped, or transported in or affecting interstate or foreign

                      commerce by any means, including computer.

                      or

                      (ii) That the visual depiction was transported or transmitted using any means

                      or facility of interstate or foreign commerce or in or affecting interstate or

                      foreign commerce.

       (2) Now I will give you more detailed instructions on some of these terms.

               (A) A defendant “uses” a minor if he photographs the minor engaging in sexually

               explicit conduct.




                                          Page 12 of 63
(B) The term “minor” means any person under the age of 18 years. It is not

necessary that the government prove that the defendant knew the person depicted

was a minor.

(C) The term “for the purpose of” means that the defendant acted with the intent to

create visual depictions of sexually explicit conduct, and that the defendant knew

the character and content of the visual depictions.

(D) The term “sexually explicit conduct” means actual or simulated:

       (i) sexual intercourse, including genital-genital, oral-genital, anal-genital,

       or oral-anal, whether between persons of the same or opposite sex;

       (ii) masturbation; or

       (iii) lascivious exhibition of the genitals or pubic area of a person. In

       deciding whether an exhibition is lascivious, you may consider these six

       factors: (1) whether the focal point of the visual depiction is on the child’s

       genitalia or pubic area; (2) whether the setting of the visual depiction is

       sexually suggestive, i.e., in a place or pose generally associated with sexual

       activity; (3) whether the child is depicted in an unnatural pose, or in

       inappropriate attire, considering the age of the child; (4) whether the child

       is fully or partially clothed, or nude; (5) whether the visual depiction

       suggests sexual coyness or a willingness to engage in sexual activity; and

       (6) whether the visual depiction is intended or designed to elicit a sexual

       response in the viewer. This list is not exhaustive, and an image need not

       satisfy any single factor to be deemed lascivious.        Instead, you must

       determine whether the visual depiction is lascivious based on its overall



                           Page 13 of 63
                        content. It is for you to decide the weight or lack of weight to be given any

                        of these factors.

                 (E) The term “producing” means not only producing but also making, creating,

                 directing, manufacturing, issuing, publishing, or advertising.

                 (F) The term “visual depiction” includes:

                        (i) data stored on computer disk or by electronic means which is capable of

                        conversion into a visual image; or

                        (ii) data which is capable of conversion into a visual image that has been

                        transmitted by any means, whether or not stored in a permanent format.

                 (G) The term “in interstate commerce” means the visual depiction, production or

                 transmission materials crossed a state line.

                 (H) The term “means or facility of interstate commerce” includes the internet or the

                 telephone.

                 (I) The phrase “affecting” interstate or foreign commerce means having at least a

                 minimal effect upon interstate or foreign commerce.

                 (J) The term “computer” means an electronic, magnetic, optical, electrochemical,

                 or other high speed data processing device performing logical, arithmetic, or

                 storage functions, and includes any data storage facility or communications facility

                 directly related to or operating in conjunction with such device, but such term does

                 not include an automated typewriter or typesetter, a portable hand held calculator,

                 or other similar device.

          (3) It is not necessary that the government prove that the defendant took the pictures or

videos.



                                            Page 14 of 63
       (4) It is not necessary that the government prove that the defendant knew of the interstate

or foreign nature of the materials used to produce the visual depictions.

       (5) If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on these charges. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of these charges.




                                          Page 15 of 63
                                    INSTRUCTION NO. 12

Elements of Counts 2-9, 11, 25, and 27: Production of Child Pornography under 18 U.S.C.

                                      § 2251(a) and 2251(e)

       (1) Counts 2-9, 11, 25, and 27 of the indictment charge the defendant with using a minor

to engage in sexually explicit conduct to produce a visual depiction. For you to find the defendant

guilty of these crimes, you must find that the government has proved each and every one of the

following elements beyond a reasonable doubt:

               (A) First: That the defendant employed, used, persuaded, induced, enticed, or

               coerced a minor to engage in sexually explicit conduct for the purpose of producing

               a visual depiction of that conduct.

               (B) Second: That the visual depiction was produced or transmitted using materials

               that were mailed, shipped, or transported in or affecting interstate or foreign

               commerce by any means, including computer.

        (2) Now I will give you more detailed instructions on some of these terms.

               (A) A defendant “uses” a minor if he photographs the minor engaging in sexually

               explicit conduct.

               (B) The term “minor” means any person under the age of 18 years. It is not

               necessary that the government prove that the defendant knew the person depicted

               was a minor.

               (C) The term “for the purpose of” means that the defendant acted with the intent to

               create visual depictions of sexually explicit conduct, and that the defendant knew

               the character and content of the visual depictions.

               (D) The term “sexually explicit conduct” means actual or simulated:



                                          Page 16 of 63
       (i) sexual intercourse, including genital-genital, oral-genital, anal-genital,

       or oral-anal, whether between persons of the same or opposite sex;

       (ii) masturbation; or

       (iii) lascivious exhibition of the genitals or pubic area of a person. In

       deciding whether an exhibition is lascivious, you may consider these six

       factors: (1) whether the focal point of the visual depiction is on the child’s

       genitalia or pubic area; (2) whether the setting of the visual depiction is

       sexually suggestive, i.e., in a place or pose generally associated with sexual

       activity; (3) whether the child is depicted in an unnatural pose, or in

       inappropriate attire, considering the age of the child; (4) whether the child

       is fully or partially clothed, or nude; (5) whether the visual depiction

       suggests sexual coyness or a willingness to engage in sexual activity; and

       (6) whether the visual depiction is intended or designed to elicit a sexual

       response in the viewer. This list is not exhaustive, and an image need not

       satisfy any single factor to be deemed lascivious.        Instead, you must

       determine whether the visual depiction is lascivious based on its overall

       content. It is for you to decide the weight or lack of weight to be given any

       of these factors.

(E) The term “producing” means not only producing but also making, creating,

directing, manufacturing, issuing, publishing, or advertising.

(F) The term “visual depiction” includes:

       (i) data stored on computer disk or by electronic means which is capable of

       conversion into a visual image; or



                           Page 17 of 63
                         (ii) data which is capable of conversion into a visual image that has been

                         transmitted by any means, whether or not stored in a permanent format.

                 (G) The term “in interstate commerce” means the visual depiction, production or

                 transmission materials crossed a state line.

                 (H) The term “means or facility of interstate commerce” includes the internet or the

                 telephone.

                 (I) The phrase “affecting” interstate or foreign commerce means having at least a

                 minimal effect upon interstate or foreign commerce.

                 (J) The term “computer” means an electronic, magnetic, optical, electrochemical,

                 or other high speed data processing device performing logical, arithmetic, or

                 storage functions, and includes any data storage facility or communications facility

                 directly related to or operating in conjunction with such device, but such term does

                 not include an automated typewriter or typesetter, a portable hand held calculator,

                 or other similar device.

          (3) It is not necessary that the government prove that the defendant took the pictures or

videos.

          (4) It is not necessary that the government prove that the defendant knew of the interstate

or foreign nature of the materials used to produce the visual depictions.

          (5) If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on these charges. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of these charges.




                                            Page 18 of 63
                                    INSTRUCTION NO. 13

Count 23: Receiving Child Pornography under 18 U.S.C. § 2252A(a)(2)(B) and 2252A(b)(1)

       (1)   Count 23 of the indictment charges the defendant with receiving any child

pornography. For you to find the defendant guilty of this crime, you must find that the government

has proved each and every one of the following elements beyond a reasonable doubt:

               (A) First: That the defendant knowingly received any child pornography.

               (B) Second: That the defendant knew that the material was child pornography.

               (C) Third: That the child pornography was using any means or facility of interstate

               or foreign commerce, shipped or transported in or affecting interstate or foreign

               commerce by any means, including by computer.


       (2) Now I will give you more detailed instructions on some of these terms.


               (A) The term “child pornography” means any visual depiction, including any

               photograph, film, video, or picture whether made or produced by electronic or other

               means of sexually explicit conduct where the production of such visual depiction

               involved the use of a minor engaging in sexually explicit conduct.


               (B) The term “visual depiction” includes:

                      (i) data stored on computer disk or by electronic means which is capable of

                      conversion into a visual image.

                      (ii) data which is capable of conversion into a visual image that has been

                      transmitted by any means, whether or not stored in a permanent format.

               (C) The term “sexually explicit conduct” means actual or simulated:




                                          Page 19 of 63
       (i) sexual intercourse, including genital-genital, oral-genital, anal-genital,

       or oral-anal, whether between persons of the same or opposite sex;


       (ii) masturbation; or


       (iii) lascivious exhibition of the genitals or pubic area of a person. In

       deciding whether an exhibition is lascivious, you may consider these six

       factors: (1) whether the focal point of the visual depiction is on the child’s

       genitalia or pubic area; (2) whether the setting of the visual depiction is

       sexually suggestive, i.e., in a place or pose generally associated with sexual

       activity; (3) whether the child is depicted in an unnatural pose, or in

       inappropriate attire, considering the age of the child; (4) whether the child

       is fully or partially clothed, or nude; (5) whether the visual depiction

       suggests sexual coyness or a willingness to engage in sexual activity; and

       (6) whether the visual depiction is intended or designed to elicit a sexual

       response in the viewer. This list is not exhaustive, and an image need not

       satisfy any single factor to be deemed lascivious.        Instead, you must

       determine whether the visual depiction is lascivious based on its overall

       content. It is for you to decide the weight or lack of weight to be given any

       of these factors.


(D) The term “computer” means an electronic, magnetic, optical, electrochemical,

or other high speed data processing device performing logical, arithmetic, or

storage functions, and includes any data storage facility or communications facility

directly related to or operating in conjunction with such device, but such term does


                           Page 20 of 63
               not include an automated typewriter or typesetter, a portable hand held calculator,

               or other similar device.


               (E) The term “in interstate commerce” means the visual depiction crossed a state

               line.


               (F) The term “means or facility of interstate commerce” includes the internet or the

               telephone.


               (G) The phrase “affecting interstate or foreign commerce” means having at least a

               minimal effect upon interstate or foreign commerce.


       (3) If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge




                                          Page 21 of 63
                                    INSTRUCTION NO. 14

      Count 26: Sex Trafficking of Children under 18 U.S.C. § 1591(a) and 1591(b)(2)


       (1) Count 26 of the indictment charges the defendant with sex trafficking of children. For

you to find the defendant guilty of this offense, you must find that the government has proved each

and every one of the following elements beyond a reasonable doubt:


               (A) First, that the defendant knowingly recruited, enticed, harbored, transported,

               provided, or obtained Victim 12.


               (B) Second, that the defendant knew or recklessly disregarded the fact that Victim

               12 was under 18 years old and would be caused to engage in a commercial sex act.


               (C) Third, that the offense was in or affected interstate or foreign commerce.


       (2) Now I will give you more detailed instructions on some of these terms.


               (A) The term “commercial sex act” means any sex act, on account of which

               anything of value is given to or received by any person.


               (B) The phrase “the offense was in interstate or foreign commerce” means that the

               offense involved the crossing of a state or national line.


               (C) The phrase “the offense affected interstate or foreign commerce” means that

               the prohibited recruiting, enticing, harboring, transporting, providing, or obtaining

               of Victim 12 had at least a minimal connection with interstate or foreign commerce.

               This means that the recruiting, enticing, harboring, transporting, providing, or

               obtaining of Victim 12 had some effect upon interstate or foreign commerce.



                                           Page 22 of 63
               (D) The phrase “interstate commerce” means commerce between any combination

               of states, territories, and possessions of the United States, including the District of

               Columbia. The phrase “foreign commerce” means commerce between any state,

               territory or possession of the United States and a foreign country. The term

               “commerce” includes, among other things, travel, trade, transportation and

               communication.


       (3) To establish that the offense was in or affected interstate commerce, the government

need not prove that Victim 12 was transported across a state line or the idea of sex trafficking was

formed in one state and then carried out in a different state.


       (4) If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                           Page 23 of 63
                                   INSTRUCTION NO. 15

                           Introduction: Testimony and Evidence

       That concludes the part of my instructions explaining the elements of the crime. Next, I

will explain some rules that you must use in considering some of the testimony and evidence.




                                         Page 24 of 63
                                    INSTRUCTION NO. 16

                    Defendant’s Election Not to Testify or Present Evidence

       (1) A defendant has an absolute right not to testify or present evidence. The fact that he

did not testify or present any evidence cannot be considered by you in any way. Do not even

discuss it in your deliberations.

       (2) Remember that it is up to the government to prove the defendant guilty beyond a

reasonable doubt. It is not up to the defendant to prove that he is innocent.




                                           Page 25 of 63
                                     INSTRUCTION NO. 17

                                        Number of Crimes

       (1) The defendant has been charged with twenty-seven crimes. The number of charges is

not evidence of guilt, and this should not influence your decision in any way. It is your duty to

separately consider the evidence that relates to each charge, and to return a separate verdict for

each one. For each charge, you must decide whether the government has presented proof beyond

a reasonable doubt that the defendant is guilty of that particular charge.

       (2) Your decision on one charge, whether it is guilty or not guilty, should not influence

your decision on any of the other charges.




                                           Page 26 of 63
                                      INSTRUCTION NO. 18

                                  State of Mind of the Defendant

        Next, I want to explain something about proving a defendant's state of mind.

        Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person’s mind and tell what that person is thinking.

        But a defendant’s state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant’s mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did, and whether it is reasonable to conclude that the defendant intended those results.

This, of course, is all for you to decide.




                                             Page 27 of 63
                                     INSTRUCTION NO. 19

                                    Deliberations and Verdict

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally should

be sent to me through your foreperson.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                           Page 28 of 63
                                     INSTRUCTION NO. 20

                                        Unanimous Verdict

         Your verdict as to each Count, whether it is guilty or not guilty, must be unanimous.

         To find the defendant guilty, every one of you must agree that the government has

overcome the presumption of innocence with evidence that proves his guilt beyond a reasonable

doubt.

         To find him not guilty, every one of you must agree that the government has failed to

convince you beyond a reasonable doubt.

         Either way, guilty or not guilty, your verdict must be unanimous.




                                           Page 29 of 63
                                     INSTRUCTION NO. 21

                                        Duty to Deliberate

       Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that—your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                           Page 30 of 63
                                    INSTRUCTION NO. 22

                                          Punishment

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                          Page 31 of 63
                                    INSTRUCTION NO. 23

                                             Verdict

       I have prepared verdict forms that you should use to record your verdicts as to each Count.

Those forms are located at the end of these instructions.

       If you decide that the government has proved the charges against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the forms. If

you decide that the government has not proved the charges against him beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the forms. Your foreperson should

then sign the forms, put the date on them, and return them to me.




                                          Page 32 of 63
                                 INSTRUCTION NO. 24

                    Verdict Limited to Charges against This Defendant

       Remember that the defendant is only on trial for the particular crimes charged in the

indictment. Your job is limited to deciding whether the government has proved the crimes

charged.




                                       Page 33 of 63
                                    INSTRUCTION NO. 25

                                           Juror Notes

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                          Page 34 of 63
                                   INSTRUCTION NO. 26

                                    Court Has No Opinion

       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                          Page 35 of 63
                                    INSTRUCTION NO. 27

                                       VICTIM NAMES

       Along with the instructions, the Court has provided a copy of the indictment in this case.

The indictment does not show the name of each alleged victim, but identifies them by a victim

number, 1 through 12. I have attached a list of the alleged victims identifying each alleged victim

by a number as shown in the indictment and the alleged victim’s name.




                                          Page 36 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 1

     Question 1. With respect to the charge in count 1 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 37 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 2

     Question 1. With respect to the charge in count 2 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 38 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 3

     Question 1. With respect to the charge in count 3 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 39 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 4

     Question 1. With respect to the charge in count 4 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 40 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 5

     Question 1. With respect to the charge in count 5 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 41 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 6

     Question 1. With respect to the charge in count 6 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 42 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 7

     Question 1. With respect to the charge in count 7 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 43 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 8

     Question 1. With respect to the charge in count 8 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 44 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                        COUNT 9

     Question 1. With respect to the charge in count 9 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 45 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 10

     Question 1. With respect to the charge in count 10 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 46 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 11

     Question 1. With respect to the charge in count 11 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 47 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 12

     Question 1. With respect to the charge in count 12 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 48 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 13

     Question 1. With respect to the charge in count 13 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 49 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 14

     Question 1. With respect to the charge in count 14 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 50 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 15

     Question 1. With respect to the charge in count 15 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 51 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 16

     Question 1. With respect to the charge in count 16 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 52 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 17

     Question 1. With respect to the charge in count 17 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 53 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 18

     Question 1. With respect to the charge in count 18 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 54 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 19

     Question 1. With respect to the charge in count 19 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 55 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 20

     Question 1. With respect to the charge in count 20 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 56 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 21

     Question 1. With respect to the charge in count 21 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 57 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 22

     Question 1. With respect to the charge in count 22 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 58 of 63
                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                         PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                          DEFENDANT




                                 JUROR VERDICT FORM


      We, the jury, unanimously find the following:

                                         COUNT 23

      Question 1. With respect to the charge in count 23 of the indictment for receiving child

      pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________         Not Guilty _________________




_______________________________________                          __________________
Foreperson                                                       Date




                                        Page 59 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 24

     Question 1. With respect to the charge in count 24 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 60 of 63
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                     CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                         DEFENDANT




                                JUROR VERDICT FORM


     We, the jury, unanimously find the following:

                                       COUNT 25

     Question 1. With respect to the charge in count 25 of the indictment for production of

     child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________        Not Guilty _________________




_______________________________________                         __________________
Foreperson                                                      Date




                                       Page 61 of 63
                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                          PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                           DEFENDANT




                                 JUROR VERDICT FORM


      We, the jury, unanimously find the following:

                                         COUNT 26

      Question 1. With respect to the charge in count 26 of the indictment for sex trafficking

      of children, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________         Not Guilty _________________




_______________________________________                            __________________
Foreperson                                                         Date




                                        Page 62 of 63
                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:16-CR-00020-TBR


UNITED STATES OF AMERICA,                                                         PLAINTIFF

v.

JEFFREY DESMOND CARTER                                                          DEFENDANT




                                 JUROR VERDICT FORM


      We, the jury, unanimously find the following:

                                        COUNT 27

      Question 1. With respect to the charge in count 27 of the indictment for production of

      child pornography, we find the defendant Jeffrey Desmond Carter:


       Guilty _________________         Not Guilty _________________




_______________________________________                          __________________
Foreperson                                                       Date




       Your verdict form is complete, and you should return to the courtroom. Thank you
for your service.




                                        Page 63 of 63
